Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26th, 2021, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US 6,670,046 B1).
With regards to claim 1, Xia discloses a thermal barrier system for turbine components comprising a substrate 5 having a thermal barrier coating extending across its entire surface (i.e. extending from an inner interface facing the substrate to an outer surface opposite the inner interface), the barrier coating comprising a set of honeycomb walls 12 (i.e., bulk matrix) and a material deposited within the cells formed by the honeycomb walls 12 (i.e., a plurality of discrete plugs inset only within the 
With regards to claim 2, the honeycomb comprises a first phase depicted as uniform, and the plurality of discrete plugs comprise a second phase which is different, in that it comprises a non-uniform phase having separate regions of material 14 and particles 16 (Xia: Figs. 5 and 7; col. 5, lines 24-29).
With regards to claim 4, the honeycomb comprises a coating (i.e., first material) formed from alumina (i.e., aluminum oxide) (Xia: col. 5, lines 4-9).
With regards to claim 5, the alumina coating located on the honeycomb is technically an environmental barrier coating, in that it covers the honeycomb (i.e., protects it from an environment) (Xia: col. 5, lines 4-9).
With regards to claim 7, it is noted that, technically, the plurality of filled cells may be subdivided into first and second pluralities occupying respective first and second regions, which are necessarily different in distribution by virtue of being located in separate first and second regions (Xia: Figs. 5 and 7).
With regards to claim 14, the filled material is depicted as having a shape of a truncated cone (Xia: Fig. 5). Alternatively, the filled material has the shape of a hexagonal prism (i.e., block) (Xia: Fig. 7).
With regards to claim 21, in one embodiment, each filled honeycomb defines a truncated cone shape on at least a portion thereof (i.e., a shape having a decreasing cross-section with an increasing depth, the depth being measured perpendicular to the outer surface of the barrier coating) (Xia: Fig. 5).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claims 1 and 2 above, and further in view of Shi et al (US 2018/0105471 A1).
With regards to claims 3 and 6, Xia discloses a thermal barrier coating as applied to claim 2 above. Xia does not appear to disclose the claimed thermal expansion coefficient difference between the first and second materials of at least two parts per million (ppm) per degree Celsius at room temperature.
Shi discloses a CMC article including a CMC substrate 12 (substrate), a coating 34 (bulk matrix), and a plurality of CMC reinforcing pins 14 (discrete plugs) inset within the coating 34, wherein each of the plurality of pins is depicted as including an outer surface located at the outer surface of coating 34 (barrier coating), the coating 34 depicted as extending from an inner interface facing the CMC substrate to an outer surface opposite the inner interface (Shi: Fig. 3; para. [0060]-[0061]). Shi further discloses its material as comprising rare earth monosilicate or a rare earth disilicate, such as ytterbium monosilicate and ytterbium disilicate (Shi: para. [0035] and [0046]). Shi teaches that such materials are resistant to oxidation, water vapor attack, and corrosive attack at high operating temperatures (Shi: para. [0046]). It is noted that the ytterbium monosilicate and ytterbium disilicate of Shi are the same materials as those selected in the present specification for providing the claimed difference in coefficient of thermal expansion. Xia and Shi are analogous art in that they are related to the same field of endeavor of ceramic barrier coatings for high temperature environments. A person of ordinary skill in the art would 
With regards to claim 8, Xia discloses a thermal barrier coating as applied to claim 1 above. Xia does not appear explicit as to a discrete plug coverage of between about 10 percent and about 50 percent of a surface area of the outer surface of the barrier coating.
 Shi discloses a thermal barrier coating comprising a matrix material inset with a plurality of reinforcing pins (i.e., discrete plugs) (Shi: Figs. 5A-7C; abstract; para. [0004]-[0007]). The reinforcing pins of Shi have a spacing equal to two to ten times the pin diameter, and pin area is circular (Shi: para. [0038]; Fig. 2A). It is noted that the total surface area of the article is constituted by the pin area plus the spacing area. At a spacing of two times the pin diameter, within the area 2D x 2D (i.e., 4D2), there exists a pin area of πD2/4. The ratio of pin area to total area is then (πD2/4) / 4D2  = π/16 = 0.196 = 19.6%, which is within the claimed range of about 10 percent and about 50 percent. At a ten-time spacing, the area ratio is then (πD2/4) / 100D2 = π/100 = 0.0314 = 3.14%. Xia and Shi are analogous art as they are in the same field of endeavor of thermal barrier coatings comprising plugs inset in only a matrix. A person of ordinary skill in the art would have considered selection of the circular plug shape and dimensions of Shi, as Xia instructs a person of ordinary skill in the art to contemplate selection of other plug geometries than those explicitly described (Xia: col. 4, lines 51-53). A person of ordinary skill would have found it obvious to have selected the pin geometry and dimensions taught by Shi in light of Xia’s express instruction to consider other shapes. Furthermore, selection of the pin geometry and dimensions in Shi 
With regards to claim 9, given a pin diameter of 0.1 to 1 mm, and considering that the top of each pin is circular, the pin area would flow from the equation πD2/4, where D ranges from 0.1 to 1 mm (Shi: para. [0039]; Fig. 2A). This gives an area lower bound of π(0.12)/4 = 0.007 mm2, and an area upper bound of π(12)/4 = 0.78 mm2. Selection of this range would have been obvious given Xia’s express suggestion to consult the art for relevant dimensions, and Shi’s acknowledgement of improved resistance to horizontal and inter-laminar forces from the foregoing dimensions (Xia: col. 4, lines 51-53; Shi: para. [0038]). The foregoing range overlaps the claimed range of one square micrometer to about 1 square millimeter, thereby establishing a prima facie case of obviousness.
With regards to claim 10, Shi teaches each of the reinforcing pins as partially extending through a partial thickness of the coating material (Shi: para. [0061]). Shi teaches that the length of the CMC reinforcing pins affects the degree of shear support (Shi: para. [0065]). The length is selected according to the thickness of the material (para. [0042] and [0058]). Because Shi expressly instructs one of ordinary skill to select a particular length for each of the reinforcing pins that is a fraction of the thickness of the coating material, that the desired length is determined by the thickness of the coating, and that length is result-effective in that it affects shear strength, it is clear that the relationship between coating thickness and pin length is optimizable, and therefore obvious to a person of ordinary skill. See MPEP 2144.05 (II).
With regards to claim 11, Shi discloses a pin length of 0.05 to 10 mm (50 to 10,000 microns), which overlaps the claimed range of about 10 to about 500 microns (para. [0042]). Selection of this range would have been obvious given Xia’s express suggestion to consult the art for relevant 
With regards to claim 12, the pins of Shi are disclosed as having a diameter of from 0.1 to 1 mm (100 microns to 1 mm), which overlaps the claimed range of between about 1 micron and about 1 mm, thereby establishing a prima facie case of obviousness (para. [0039]). Selection of this range would have been obvious given Xia’s express suggestion to consult the art for relevant dimensions, and Shi’s acknowledgement of improved resistance to horizontal and inter-laminar forces from the foregoing dimensions (Xia: col. 4, lines 51-53; Shi: para. [0038]).
With regards to claim 13, Shi discloses a pin spacing of two to ten times the pin diameter (see above discussion). For the pin diameter range of 0.1 to 1 mm disclosed in Shi, this would equate to a center-to-center spacing range of 0.2 mm (i.e., 2 x 0.1 = 0.2) to 10 mm (i.e., 10 x 1 = 10). However, the end-to-end spacing is equal to the center-to-center spacing minus pin diameter, which gives a range of for end-to-end spacing (between nearest edges) of 0.1 mm (i.e., 0.2 mm – 0.1 mm = 0.1 mm) to 9 mm (i.e., 10 mm – 1 mm = 9 mm). The endpoint of 0.1 mm disclosed in Shi is equal to 100 microns, and therefore, the range of Shi touches the claimed endpoint of about 100 microns (and also overlaps it, as “about 100 microns” includes values which are below 100 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. Selection of these ranges would have been obvious given Xia’s express suggestion to consult the art for relevant dimensions, and Shi’s acknowledgement of improved resistance to horizontal and inter-laminar forces from the foregoing dimensions (Xia: col. 4, lines 51-53; Shi: para. [0038]).
With regards to claim 22, Xia depicts a discontinuous surface layer comprising a first portion of the bulk matrix adjacent to the outer surface, in addition to a plurality of discrete plugs (see above discussion). From the disclosure of Shi, it is clear that partial insertion, in a general sense, leads to 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended claim 22 to remove the indefinite term “near”.  Therefore, the rejection has been withdrawn.
In addition, Applicant’s arguments with respect to the Skoog reference have been considered and they are found persuasive. Skoog does not disclose substantially uniform spacing and depth with respect to its discrete plugs. Therefore, the rejection under 35 U.S.C. 102 over Skoog has been withdrawn. However, new grounds of rejection are made over Xia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783